Citation Nr: 1404233	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 to August 1958.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claims of service connection for right and left knee disabilities.  In an April 2013 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective August 17, 2009.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing was prepared and associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveal that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a thorough review of the Veteran's VA claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for right and left knee disabilities, and an initial compensable disability rating for bilateral hearing loss.

As a preliminary matter, the Board notes that the Veteran's military service records, including his service treatment records (STRs), are not available for consideration.  Multiple requests for information and August 2010 and February 2011 Formal Findings of Unavailability confirm that all procedures to locate these records were followed, but unfortunately to no avail, as the Veteran's records were found to be fire related.  The Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  When, as here, these service records are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist him in developing his claim, and to explain the reasons and bases for the decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, merely because there are missing service records, while indeed unfortunate, does not obviate the need for the Veteran to still have medical nexus evidence supporting his claims by suggesting a correlation between his currently claimed conditions and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing STRs do not lower the threshold for an allowance of a claim.  There is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The Veteran reported that while on guard duty at Fort Sill, Oklahoma, he jumped off a truck and landed on a curb, injuring his legs.  The incident landed him in the hospital, where he was put in traction.  Here, though, even without the missing service treatment records concerning his military service, the Board finds there is competent and credible evidence in the file sufficient to accept the accidental in-service incident as true.  This evidence includes an August 1988 private treatment record where the Veteran reported that he initially injured his right knee in-service.  Additionally, December 2009 lay statements from the Veteran's sister and a fellow soldier who was stationed nearby around the time of the incident, document reports of the in-service incident and the residuals the Veteran suffered thereafter.  Further, at the October 2013 hearing, the Veteran's wife testified that he did not suffer from knee problems prior to active duty, and after discharge she observed his knee condition progress.  Additionally, the Veteran reported that the work accident noted in his treatment records, was a result of his knees locking up and giving out, which was a result of the in-service incident.   

Private treatment records show diagnoses of and treatment for moderate degenerative arthritis with degenerative tear medial meniscus, right knee; tear to the lateral meniscus, right knee; and major tear medial meniscus, left knee.  Additionally, the Veteran underwent knee surgery, to include a left knee replacement.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran reported an in-service incident where he injured his knees, continuity of symptomatology, and private treatment records showing that the Veteran is currently being treated for bilateral knee disabilities, the VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his right and left knee disabilities.  Medical opinions regarding a diagnosis and etiology of the Veteran's right and left knee disabilities are therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, a review of the record reflects that the Veteran was granted service connection for bilateral hearing loss and assigned a noncompensable disability rating in an April 2013 rating decision.  At the October 2013 hearing, the Veteran and his representative testified to the Veteran's hearing loss symptoms and his disagreement with the noncompensable disability rating assigned.  The Board considers this testimony to be a timely Notice of Disagreement (NOD) with respect to the RO's April 2013 rating decision granting a noncompensable disability rating for his service-connected bilateral hearing loss.  However, no subsequent action was taken, such as supplying the Veteran with a Statement of the Case (SOC), in reference to his claim of entitlement to an initial compensable disability rating for bilateral hearing loss.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC for the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)


1) Ensure that all VA treatment records are up to date.  The Veteran should also be offered the opportunity to submit any outstanding private treatment records in support of his claims.

2) The AMC should issue the Veteran a SOC pertaining to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss.

3) Additionally, schedule the Veteran for a VA examination to determine whether any of his current right and/or left knee disabilities  are related to the Veteran's service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should diagnose the Veteran's current right and left knee disabilities.  For each diagnosis, provide an opinion as to whether it is at least as likely as not that the disability is related to his active military service, to include an in-service injury where he jumped off a truck and hit a curb, injuring his knees.  Additionally, the Veteran reported that he was admitted to the hospital and put in traction.  For purposes of making this determination, the examiner should accept this incident in-service as true.

In rendering these opinions, the examiner must review and discuss the Veteran's private treatment records, VA examination reports, hearing testimony (reporting that the 1992 work accident noted in his treatment records was a result of his knees locking up and giving out, which was a result of the in-service incident), the lay statements discussing the in-service incident and the residuals the Veteran experienced thereafter, and any other relevant information.  Furthermore, the examiner should discuss the Veteran's lay statements regarding the onset and duration of symptoms when discussing the offered opinion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If any issue is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



